 In theMatter OfPUBLICSERVICE COMPANY OF COLORADOandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F.. L.Case No. 17-R-1003.-Decided January 17, 1945Lee, Shaw, and McCreery, by Mr. William A. Byrans,.3rd,of Den-ver, Colo., for the Company.Messrs. A. L. Smithand H.W. Bell,of Denver, Colo., for the Union.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONOSTATEMENT OF THE CASE,Upon a petition duly filed by International Brotherhood of Elec-tricalWorkers, A. F. L., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Public Service Company of Colorado, Denver, Colorado,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Elmer L.Hunt, TrialExaminer.Said hearing was held at Denver, Colorado,,on December 7 and 8, 1944.The Compaaiy and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPublic Service Company of Colorado, a public utility corporationorganized and existing under the laws of the State of Colorado, hasits principal office and place of business at Denver, Colorado. It isengaged in the production, distribution and sale of electrical energy.During the year 1943, the Company produced electrical energy in ex-60 N. L. R B., No. 21.109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDcess of 735,000,000 kilowatt hours.The Company also distributesnatural gas, purchasing 90^ percent of its gas requirements from theColorado-Interstate Gas Company, which brings the gas via its ownpipe lines from the State of Wyoming to the Company in Colorado.The Company manufactures the remaining 10 pgrcelit of the gas itdistributes.The Company's electric transmission lines connect directly withthose of the United States Bureau of Reclamation at Greeley, Colo-rado.At that point is located a substation owned by the GreeleyElectric Company, the United States Bureau of Reclamation, andthe Company, and, except for $5 paid monthly to the substation.em-ployees by the United States Bureau of Reclamation, the Companybears the expense of its operation.During the year 1944, the Com-pany sold to the United States Bureau of Reclamation between400,000 and 600,000 kilowatt hours of electrical power, an unspecifiedportion of which flowed into the State of Wyoming.The Company owns all the common stock of the Colorado-Wyo-ming Gas Company, which owns pipe lines running from Wyominginto Colorado and sells gas at wholesale in both States. The Colorado-Wyoming Gas Company also sells gas to the Cheyenne Light, Fuel,and Gas Company of Cheyenne, Wyoming, another wholly ownedsubsidiary of the Company.Among the Company's customer consumers of electricity and gasal-eGates Rubber Company, Union Pacific Railroad, Burlington Rail-road, C & S Railroad, Western Union Telegraph Company,- Na-tional Broadcasting Company, and Montana State Telegraph andTelephone Company.These companies are admittedly engaged ininterstate commerce.The Company also owns the Crown Tar Works, located in thecity of Denver, which during the year 1944, produced paint and roof-ing materials valued in excess of $100,000.Approximately 25 percentof these products was shipped to points outside the State of Colorado.We find, contrary to the Company's contention, that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees'of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit. PUBLIC SERVICE COMPANY OF COLORADO111A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.II. THE ORGANIZATION INVOLVEDThe principal issue presented herein is whether, as the Union as-serts, the operating, production, and maintenance employees of theCompany's Boulder District, excluding militarized guards and"clericaland supervisory employees, may constitute a separate appropriatebargaining unit.The Company objects to any separation of itsBoulder District employees from those of its other nine districts forthe purposes of collective bargaining, contending that only a singlesystem-wide unit is appropriate.With the exception of the con-struction crew stationed in the Boulder District and one, James Ward,the parties are in agreement upon the composition of an appropriateunit should the Board resolve the principal issue in favor of theUnion's position.The Company divides its operations into 10 geographic districts inorder that matters of local conecrn may be more efficiently adminis-tered.Throughout its districts it operates a number of steam powerplants and hydro-electric power plants. Its lines and equipment arespread over a large portion of the State of Colorado, extending in4 directions from its principal ofi-es at Denver, in some cases as muchas 150 miles.The Company employes approximately 2,000 employeesin its entire system, of which 805 are in its operating, production, andmaintenance departments.The unit sought by the Union includesabout 155 employees.There is support in the record for the Company's position that asystem-wide unit is appropriate.The Company is a highly inte-grated public utility, with all general and administrative policiesbeing formulated at its general office located in Denver.A "centralsystem" connecting 7 of its 10 districts, including the Boulder Dis-trict, functions as a pool of electrical energy into which flows 90 per-cent of the power generated and distributed by the Company.Theremaining 3 districts have power plants functioning independently ofthe "central system." In keeping with its centralized administrative1The Field Examiner reported that the Union submitted 80 authorization cards ; that thenames of 77 persons appearing on those cards were listed on the Company's pay roll forthe period ending September 30, 1944 and that there are 155 employees in the allegedappropriate unitThe Trial Examiner stated that at the hearing the Union submitted nine additionalauthorization cards bearing apparently genuine signatures,and that the names of eightpersons appearing upon those cards were found on the afore-mentioned pay roll. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDand operating set-up, the Company has 1 vice president in charge ofall its electrical operations and another in charge of its gas operations.For its electrical operations it has 3 superintendents whose authorityis system-wide, 1 in charge of electrical distribution, 1 in charge ofhydroplant electrical production and transmission, and another in-charge of steam-plant electrical production.Those superintendentsmaintain offices-at Denver, where are also located central load dis-patchers who direct the assumption of load or cut-off of power fromthe various generating plants throughout the "central system" to meet.changing- requirements or to balance mechanical failures anywhere inthe system. It is evident, therefore, that because of the centralizedand closely integrated nature of the Company's operations, the sys-tem-wide unit it advocates is, utilmately, the appropriate one.On the other hand, there are factors in the re: ord which support theUnion's present petition for a separate unit limited to employees of theBoulder District.Thus, the Company's only history of collectivebargaining is- evidenced by a presently existing contract made withthe Union in 1942 covering x,11 the Company's employees in its GrandJunction District, resulting from a consent election and designationby a Board Regional Director in that year.2While there is some inter-change of employees among the districts, the extensive area covered bythe Company's operations constitutes a substantial barrier to generalcontact among all employees as respects union activities. In addition,despite the Company's centralized management and control, BoulderDistrict is clearly separable from the remaining districts by virtue of its,district manager and chief engineer, whose duties are limited to super-,vision of the purely local affairs of the Company. The Company alsomaintains a separate pay roll for its Boulder District employees, many.of whom receive a wage scale different from that of similar classifica-tions in other districts.Finally, the Union has, without success, exceptfor the Grand Junction District, made numerous efforts to organizethe Company's other employees.3From the foregoing facts, we are of the opinion that the employees-of the Boulder District comprise an appropriate unit.4The Company has a construction crew stationed at its Boulder Dis-trict, including carpenters, riggers, welders, and,helpers.The Com-pany would include them', and the Union urges that they be excludedas a migratory group.These employees work under a construction3Case No. 22-R-245 ; designation dated February 8, 19423The Union filed, and later withdrew, petitions in each of the following casesNo 22-R-22 (Alamosa District), No 22-R-42 (Shoshone Hydroelectric plant),No 22-R-45(Grand Junction District, 1938), No 22-R-306 (heavy construction linemen in city ofDenver), No. 17-R-788 (Steam production employees in Boulder District), and No. 17-R-789 (electrical workersin the electrical system)In Case No.17-R-790,the Union lost a consent election following the filing of a petitioninwhich is sought a system-wide unit of all production and maintenance employees.SeeMatter of Southern California Edison Co , Ltd.,55 N L R. B 201 PUBLIC SERVICE COMPANY OF COLORADO113foreman and are used for any type of building alteration or construc-tion required at any of the company plants or installations, as wellas for general clean-up and maintenance work. They erect poles, con-struct foundations for heavy machinery, build substations, and, atthe time of the hearing, were engaged in repairing a coal elevator in theBoulder District.More than 50 percent of their time is spent inthe Boulder District and they are on that district pay roll.Wheneverany of them are sent to work outside their district, the Company paysfor their transportation and subsistence during the assignment.Underthese circumstances, we shall include the construction crew.The Company would exclude and the Union would include, oneJames Ward. This employee devotes more than 50 percent of his timeto readingmeters, and also assists the storekeeper in a clerical capacitywhen not so engaged.The Company carries him on its accounting payroll.Under the circumstances, we shall exclude James Ward.'We find that all operating, production and maintenance employeesof the Company's Boulder District, including the construction crew,but excluding militarized guards, clerical employees, JamesWard,and all supervisory employees with authority to hire, promote, dis-charge, .discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concelsning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Public ServiceCompany of Colorado, Denver, Colorado, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-SeeMatter of Boston Edison Company,51 N. L R. B. 118028563-45-vol. 60-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision of the Regional Director for the Seventeenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to berepresented by International Brotherhood of ElectricalWorkers,A. F. L., for the purposes of collective bargaining.